               Case 2:18-cv-01830-JCC Document 50 Filed 06/23/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    VYACHESLAV MELNICHUK,                                CASE NO. C18-1830-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    FINE HAU INDUSTRY CO. LTD. and THE
      HOME DEPOT USA., INC.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendants’ unopposed motion to extend case
18
     management deadlines (Dkt. No. 46). On June 18, 2019, the Court held a status conference and
19
     set initial case management deadlines. (See Dkt. No. 24.) On May 12, 2020, the Court denied
20
     Defendant Fine Hau’s motion to dismiss for lack of personal jurisdiction and granted Plaintiff’s
21
     request for jurisdictional discovery. (See generally Dkt. No. 44.) Under that order, Plaintiff has
22
     until September 9, 2020, to conduct jurisdictional discovery. (See id. at 10; Dkt. No. 46 at 2.)
23
     Defendants now move to extend the case management deadlines set at the June 18, 2019 status
24
     conference considering the jurisdictional discovery period. (See generally Dkt. No. 46.) The
25
     Court, having thoroughly considered the motion and the relevant record and finding good cause,
26


     MINUTE ORDER
     C18-1830-JCC
     PAGE - 1
              Case 2:18-cv-01830-JCC Document 50 Filed 06/23/20 Page 2 of 2




 1   hereby GRANTS the motion and ORDERS as follows:

 2      1. The trial date in this matter is continued from October 5, 2020, to March 1, 2021, at 9:30

 3         a.m.;

 4      2. The proposed pretrial order must be filed by February 20, 2021;

 5      3. Trial briefs and proposed voir dire and jury instructions must be filed by February 25,

 6         2021;

 7      4. Discovery must be completed by November 1, 2020;

 8      5. Dispositive motions must be filed by December 1, 2020; and
 9      6. The parties shall file a joint status report by September 30, 2020.
10         DATED this 23rd day of June 2020.
11                                                         William M. McCool
                                                           Clerk of Court
12
                                                           s/Tomas Hernandez
13
                                                           Deputy Clerk
14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1830-JCC
     PAGE - 2
